DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Replace the period at the end of line 29 of claim 1, line 30 of claim 20, and line 30 of claim 43 with a semicolon. 
Authorization for the following examiner’s amendment was given in an interview with Steve Highlander on 01 April 2021.
The application has been further amended as follows: 
	Claim 36 (Canceled). 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is “Reviving Antibiotics: Efflux Pump Inhibitors That Interact with AcrA, a Membrane Fusion Protein of the AcrAB-ToIC Multidrug Efflux Pump” by Abdali et al. (herein Abdali). Abdali teaches investigating whether certain compounds inhibit the efflux of the fluorescent drug bisbenzimide H33342 (HT) and that the fluorescence of HT increases dramatically when it intercalates into membranes and intracellular DNA. Measuring the fluorescence of HT in cells would inherently test the permeability of the cellular membrane as it would have to cross the membrane into the cell to increase fluorescence which reads on “a method of determining permeability of a cellular membrane” as recited in 
Abdali does not teach nor fairly suggest the step of incubating said cell for sufficient time to permit uptake of said compound by cell as recited in independent instant claims 1, 20, and 43. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797